UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) :May 7,2010 PERFORMANCE TECHNOLOGIES, INCORPORATED (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 02-27460 (Commission File Number) 16-1158413 (IRS Employer Identification No.) 205 Indigo Creek Drive Rochester, New York (Address of principal executive offices) (Zip Code) (585) 256-0200 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] P re-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Amendment No. 1 amends the Current Report on Form 8-K of Performance Technologies, Incorporated (the Company) dated April 22, 2010, reporting under Item 2.02 that the Company had issued a press release announcing results for the quarter ended March 31, 2010. This Amendment No. 1 amends the Current Report as originally filed by correcting the unaudited consolidated financial information included in Exhibit 99.1. The Company has subsequently issued a new press release containing corrected unaudited consolidated financial information, a copy of which is attached as Exhibit 99.2 hereto. Item 2.02 Results of Operations and Financial Condition On April 22, 2010, the Company issued a press release announcing results for the quarter ended March 31, 2010. On May 7, 2010, the Company issued a second press release, announcing a revision to selling and marketing expenses as announced in the original press release. This revision had the net effect of increasing the Companys selling and marketing expenses, operating loss, and net loss by $.1 million, or $.01 per basic share, all of which have been revised in the second press release. The revision also had an impact on the information presented in the Unaudited Consolidated Balance Sheet. The Company is filing this Amendment No. 1 to Current Report on Form 8-K to include the second press release, which is attached hereto as Exhibit 99.2. The second press release is attached hereto as Exhibit 99.2 and is incorporated into this Item 2.02 by reference. Information in Item 2.02 of this Current Report on Form 8-K and the Exhibits 99.1 and 99.2 attached hereto shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in such filing. Item 9.01 Financial Statements and Exhibits Exhibit No. Description 99.1 Press release, dated April 22, 2010, of Performance Technologies, Incorporated (incorporated by reference to Exhibit 99.1 to Form 8-K filed April 23, 2010). 99.2 Press release, dated May 7, 2010, of Performance Technologies, Incorporated SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. PERFORMANCE TECHNOLOGIES, INCORPORATED May 7 , 2010 By /s/ John M. Slusser John M. Slusser President and Chief Executive Officer May 7 , 2010 By /s/ Dorrance W. Lamb Dorrance W. Lamb Senior Vice President of Finance and Chief Financial Officer Exhibit 99.2 For more information contact: Dorrance W. Lamb SVP and Chief Financial Officer PT 585-256-0200 ext. 7276 http://www.pt.com finance@pt.com PT Announces Revision to Previously Announced First Quarter 2010 Financial Results ROCHESTER, NY  May 7, 2010 PT (NASDAQ: PTIX), the recently rebranded Performance Technologies, a leading global provider of advanced network communications solutions, today announced that its previously announced unaudited consolidated financial statements have been revised as a result of the Companys completion of its quarterly internal control procedures and the process of finalizing the Companys Quarterly Report on Form 10-Q for the first quarter 2010. The modification resulted in the recognition of $.1 million of additional selling and marketing expenses in the quarter, a corresponding $.1 million increase in accounts payable at March 31, 2010, and an increase to the net loss for the first quarter of $.01 per basic share, for a total net loss of $.17 per basic share. The revised unaudited financial information is included in the Companys Quarterly Report on Form 10-Q, which is being filed with the Securities and Exchange Commission simultaneously with this announcement. About PT (www.pt.com) PT (NASDAQ: PTIX) is a global supplier of advanced network communications solutions to carrier, government, and OEM markets. PTs portfolio includes IP-centric network elements and applications designed for high availability, scalability, and long life cycle deployments. The Companys entire line of offerings is anchored by IPnexus
